Title: Thomas Jefferson to Thomas Taylor, 28 December 1814
From: Jefferson, Thomas
To: Taylor, Thomas


          Sir  Monticello Dec. 28. 14.
          I recieved yesterday evening your favor of the 19th & answer it without delay, that no laches may be imputed as to notice of my right, & that of others interested in the lots & streets of the town of Beverley. I do not comprehend what mr Wilson understands by saying that ‘the right to lots in that town reverted to the original proprietors, from whom he purchased, and they having conveyed to him a general warranty, he does not admit my claim.’ here seems to be error both of law and fact. of law, because, by that, in no event could these lots revert to the original proprietor. of fact, because the late Colo Byrd, or rather his father, was the original proprietor, and I am confident that Colo Byrd never sold the site of Beverley town to mr Wilson, or any other than the purchasers of the lots. mr Wilson may have purchased of the original trespassor, who inclosed the whole town I believe about 10. or a dozen years ago, to whose general warranty may bind his own lands to mr Wilson, but not those of others.
          
          The town of Beverley was laid off on the 6th of June 1751. under an act of assembly then recently passed. the original plan of the town, signed by Peter Randolph as Commissioner or Trustee, and by Peter Jefferson (my father) who surveyed, and marked the lots and streets by metes & bounds, was recorded in Henrico court, & the No of every lot, and name of the purchaser written within the lot. of this I have a copy with the following authentication. ‘a copy from the plan of the town of Beverley now remaining in the office of Henrico county court, test J. Beckley D. clk for Thomas Adams Clk.’ if the original was among the records destroyed by the British, still, my copy, being an authentic one, is sufficient evidence of the titles. the lots I hold there are by the double right of descent & devise from my father. I was a boy of about 8. years age, living with my father at Tuckahoe, when this transaction took place, and well remember his going to Westham to lay off the town, and his mentioning the price at which the lots were sold, which was a doubloon (£4–6) apiece the purchasers drawing their numbers (if I recollect) by lot, and not chusing them. Westham was then the landing for all the produce coming down James river; and was therefore expected to become a place of consequence, & the lots were chiefly bought by the landholders above, with a view to providing some cover there for their tobacco; the annual loss on which was considerable from it’s lying exposed on the bank, until it could be waggoned away. a ferry was established from the uppermost lot on the river No 151. to the lands of one Britton on the opposite side who, on his own right on that side, kept the ferry till after the revolution, for I remember crossing there during that. whether he paid any rent to my father for the use of the landing on the ferry lot on this side, I do not know. I never recieved nor required any from him. the opening the James river canal put an end to the value of lots in this town as a depot, except the ferry lot, which must in time become of value, because the falls render any other ferry impracticable from thence to Richmd. the sense of duty which you express of protecting the purchaser against a false title, as well as of procuring the best price for the seller is perfectly just and honorable; and it is to enable you to do that that I trouble you with this letter, to which, on behalf of the other claimants, I will subjoin a list of the original purchasers, and of the lots now claimable under them. considering the continuance of that town as without an object at present, I shall have no objection, in conjunction with as many of the other claimants as can be found, to consent to the passage of an act of assembly repealing the former one, and ordering a sale of the whole site, lots and streets, for the benefit of the owners of the lots, so as to restore the ground to agriculture, for which alone it is fit; but, mr Wilson’s justice will say, let this be done by law, & for the benefit of the owners who paid upwards of 1500.D. for the lots & streets 63. years ago, and not for that of the intruder, or to exonerate him of his warranty to those claiming under him, and saving also the ferry lot & road to it, which is the only one now having any value but merely as ground for cultivation. the original purchasers having been almost entirely landholders on James river, most of their families still remain and can be brought forward to act in conjunction by the newspapers. or if any more practicable or reasonable proposition can be made, I shall not obstruct it. Accept the assurance of my great esteem and respect.
          Th: Jefferson
        